
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10(r)



[LETTERHEAD OF SCIENCE APPLICATIONS INTERNATIONAL CORPORATION]


VIA FEDERAL EXPRESS

June 13, 2002

Mr. Matthew J. Desch
17194 Preston Road, #102
Dallas, Texas 75248-1221

Dear Matt:

        Should you accept the offer of employment with SAIC, a recommendation
will be submitted to the Bonus Compensation Committee of the Board of Directors
requesting that you be awarded 30,250 shares of SAIC's vesting Class A Common
Stock.1 The award of vesting stock would be on the terms set forth in the sample
Stock Restriction Agreement. When the recommendation is approved, the
appropriate number of shares will be credited to your account. A Stock
Restriction Agreement for the vesting shares will be forwarded to you as soon as
practicable after your date of hire. This Agreement will need to be signed and
returned within 120 days from the award date or the award of vesting shares will
be forfeited. The value of your award may vary depending upon the Formula Price
of the stock in effect when the stock is issued. Currently, the Formula Price is
$33.06 per share and is scheduled to be re-evaluated on July 12, 2002. The
calculation of the Formula Price is described in the enclosed Prospectus. Except
for applicable state and Federal taxes, this stock will be awarded at no cost to
you.

--------------------------------------------------------------------------------

1This award may be deferred in the SAIC Key Executive Non-Qualified Deferred
Compensation Plan. In order to defer your vesting stock you must complete the
enclosed deferral forms and return them to Bernie Theule before your first day
of work.

        A recommendation will also be submitted to the Stock Option Committee of
the Board of Directors requesting that you be granted a vesting option to
purchase up to 100,000 shares of SAIC's Class A Common Stock. The exercise price
of such option will be the Formula Price in effect on the quarterly trade date
immediately following your date of hire. The option would be on the terms set
forth in the sample Stock Option Agreement and pursuant to the 1999 Stock
Incentive Plan, copies of which are enclosed. When the recommendation is
approved, an option agreement will be forwarded to you.

        You will also be eligible to participate in the incentive compensation
plan referred to in your employment offer letter. The long-term component of
your annual incentive compensation will consist of a combination of vesting
stock and stock granted on option.2 Your target annual long-term bonus will be
$3,300,000.00 of stock granted on option.3

--------------------------------------------------------------------------------

2Recommended option share grants are subject to approval by the Stock Option
Committee of the Board of Directors.

3The number of vesting shares and/or option shares granted at target will equal
$3,300,000.00 divided by the Formula Price when the option and/or vesting shares
are granted.


        In addition, a recommendation will be submitted to the Operating
Committee of the Board of Directors requesting that you be given the opportunity
to subscribe to purchase up to 10,000 shares of SAIC's Class A Common Stock in
the Limited Market and, contingent upon such purchase, to receive a vesting
option for up to 10,000 shares of SAIC's Class A Common Stock (one option for
every share you purchase). When the recommendation is approved, a formal offer
will be forwarded to you along with information on how to acquire the shares
approximately three weeks prior to the trade date. This

--------------------------------------------------------------------------------

opportunity to subscribe to purchase SAIC Class A Common Stock would be limited
to the four trade dates immediately following your date of hire. The acquisition
price of the stock and the exercise price of the option will be the Formula
Price in effect when you purchase the stock. The option would be on the terms
set forth in the sample Stock Option Agreement and would be granted pursuant to
the 1999 Stock Incentive Plan, which are enclosed.

        SAIC Class A Common Stock is subject to certain restrictions described
in the accompanying Article Fourth of SAIC's Certificate of Incorporation and
any offering will be based upon the enclosed Prospectus. If you have any
questions regarding the acquisition of SAIC's securities, please contact SAIC's
Stock Programs Department at (800) 785-7764 in San Diego, California.

Very truly yours,

SCIENCE APPLICATIONS INTERNATIONAL CORPORATION
/s/  NANCY A. WALKER      

--------------------------------------------------------------------------------

Nancy A. Walker
Paralegal
 
 

BT

Encl:Article Fourth, SAIC Prospectus, sample Stock Restriction Agreement, sample
Stock Option Agreement, 1999 Stock Incentive Plan
Key Executive Stock Deferral Plan (six parts)

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10(r)
[LETTERHEAD OF SCIENCE APPLICATIONS INTERNATIONAL CORPORATION]
